DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed December 10, 2021, with respect to the rejection(s) of claim(s) 1-6, 8,10-13, 15-20, 42-48 and 50-52  under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. 2008/0012273 to Cowelchuk and U.S. 2011/0204607 to Dumbrique, et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzocchi (9,415,738).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 11-13, 15-20 and 42-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowelchuk, et al. (2008/0012273) in view of Dumbrique, et al. (2011/0204607).
Cowelchuk discloses an airbag assembly comprising an airbag chute 36 configured to attach to an instrument panel 12, and an airbag module housing 28 attached to the airbag chute, wherein the airbag chute comprises a thermoplastic olefin or thermoplastic elastomer (see 
Cowelchuk teaches the claimed invention except for an airbag module housing comprising a thermoplastic olefin or thermoplastic elastomer. Dumbrique discloses a preformed flexible housing for airbag module wherein the housing comprises a thermoplastic elastomer. Based on the teachings of Dumbrique, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag module housing 
With respect to the at least 50 wt% thermoplastic olefin or thermoplastic elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a specific weight percentage, since it has been held that discovering an optimum value and/or a percentage of a result effective variable involves only routine skill in the art.  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowelchuk, et al. (2008/0012273) in view of Dumbrique, et al. (2011/0204607), and further in view of Harino, et al. (JP2007290440).
Cowelchuk in view of Dumbrique teaches the claimed invention except for injection molding.  Harino teaches a vehicular interior fitting with an airbag door part wherein an air bag chute 11 is integrally molded with other structural elements by injection molding. Based on the teachings of Harino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the combination of Cowelchuk and Dumbrique to have the airbag module and the airbag chute injection molded to provide a substantial structural element.

Allowable Subject Matter
Claims 7, 9, 10, 14, 21, 22, 49 and 53-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616